Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   EXAMINER ‘S AMENDMENT

2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Joel L. Stevens on 06-15-22.
The application has been amended as follows: 
In the claims:
Claim 42, lines 2-3, “cause a the base station” has been changed to --- cause the base station ---.


  Reason for Allowance
3.	Regarding claims 26-41, the prior art fails to teach or suggest an apparatus, comprising at least one processor, wherein the at least one processor is configured to cause a user equipment (UE) to receive a medium access control (MAC) control element (CE), wherein the MAC CE indicates a recommend bit rate for a logical channel carrying IP multimedia subsystem (IMS) voice and/or video, wherein the recommended bit rate is for one of uplink or downlink communication, wherein the MAC CE includes an index to be mapped to a table of recommend bit rates, in combination with other limitations, as specified in the independent claims 26, and 34. 
Regarding claims 42-45, the prior art fails to teach or suggest a base station comprising at least one processor, wherein the at least one processor is configured to cause the base station to transmit a second MAC CE to the UE, wherein the second MAC CE indicates a recommend bit rate for the logical channel carrying IP multimedia subsystem (IMS) voice and/or video, wherein the recommended bit rate is for the one of uplink or downlink communication, wherein the second MAC CE includes an index to be mapped to a table of recommend bit rates, in combination with other limitations, as specified in the independent claims 42. 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465